Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 25 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 26, 2022.  Claim 23 is rejoined and is being examined in this office action.
Claim Objections
Claim 2 is objected to because of the following informalities:  
In line 3, applicant recites “the[JM1] target” where it appears applicant intended “the
In line 5, applicant recites “orJM2]” where it appears applicant intended “or
In line 7, applicant recites “5[JM3];” where it appears applicant intended “5.” Currently, the claim does not end with terminal punctuation (i.e., a period). 
Appropriate correction is required.
Claim 19-22 are objected to because of the following informalities:  
The claims all depend from claim 14 which is a cancelled claim. It appears applicant intended that the claims depend from claim 18.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-12 and 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially separating” in claim 1 is a relative term which renders the claim indefinite. The term “substantially separating” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the claim will be considered to recite “
The term “substantially desorb” in claim 11 is a relative term which renders the claim indefinite. The term “substantially desorb” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the claim will be considered to recite “
Claim 1 is considered vague and indefinite because it is unclear if “the pregnant aqueous solution” recited in lines 6-7 refers to the aqueous solution recited in the preamble or the aqueous solution recited in line 4. For examination purposes, since applicant recites that step (a) is optional, the recitation in lines 6-7 will be considered to refer the solution obtained in the optional step or a solution obtained in a different way. Further, since applicant explicitly recites that step (a) is optional, any reference teaching steps b-d will be considered to read on the claim, regardless of step (a) being present in the reference or not. 
Claim 12 recites the limitation "the condition" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “[[the]]a condition.”
Claim 16 recites the limitation "the further metal" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “[[the]]a further metal.”
Claim 17 recites the limitation "the further metal" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to depend from claim 16. 
The term “substantially separating” in claim 18 is a relative term which renders the claim indefinite. The term “substantially separating” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the claim will be considered to recite “

Claims 2, 5-10, 15 and 18-23 are rejected as depending from a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-7, 9, 11-12 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tadic et al. (US 2006/0070949).
  	Tadic et al. teach a method of recovering a target metal from a pregnant aqueous solution containing the target metal, or of recovering a target metal, the method comprising: 
 	a) optionally a dissolution step comprising dissolving the target metal from a solid feedstock material with a lixiviant to form a pregnant aqueous solution containing target metal ions:
 	b) a biosorption step comprising contacting a microorganism with the pregnant aqueous solution such that at least a portion of the target metal biosorb to the microorganism, wherein the microorganism becomes metal laden and the pregnant aqueous solution becomes a barren solution [0027];
 	c) a separating step comprising substantially separating the metal laden microorganism from the barren solution ([0028]); and
 	(d) a recovery step comprising recovery of the target metal from the metal laden microorganism ([0051]).
  	Per claim 2, wherein a) the pregnant aqueous solution contains more than 10 ppm of the target metal (Fig. 1; [0066]),  or b) the barren aqueous solution contains less than 1 ppm of the target metal, or c) the concentration factor of the target metal from the pregnant aqueous solution to the microorganism is greater than 5. 
  	Per claim 5, wherein in the biosorption step the microorganism is in contact with the pregnant aqueous solution for between about 0.5 and 48 hours ([0034, 0066]).
  	Per claim 6, wherein the target metal is gold (abstract).
 	Per claim 7, wherein the microorganism is a Gram-negative or Gram-positive bacteria (abstract).
 	Per claim 9, wherein the separation step includes at least one of:
gravity separation of the metal laden microorganism from the barren aqueous solution and removal of the barren solution,
centrifugation and removal of the barren solution;
filtration of the metal laden microorganism from the barren solution ([0066, 0083]).
  	Per claim 11, wherein the recovery step includes a) contacting the metal laden microorganism with a condition which triggers the microorganism to the target metal, or b) burning or chemical dissolution of the metal laden microorganism to desorb the target metal ([0029]).
  	Per claim 12, wherein [[the]]a condition that triggers desorption of the target metal a) a solution containing a compound that triggers desorption of the target metal, wherein the compound is selected from any one or more of cysteine, or thiosulphate or thiourea: or b) a pH of less than 5 ([0066, 0071]).
  	Per claim 23, a target metal recovered by the method of claim 1 ([0051]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tadic et al. (‘949) in view of Kleid et al. (US 5,152,969).
  	Tadic et al. do not disclose wherein the microorganism is selected from an environment where the target metal is found in a physiologically relevant amount.
  	Kleid et al. disclose a method wherein a microorganism is placed in an environment where a target metal is found in a physiologically relevant amount (col. 15, line 63 - col. 16, line 5) in order to, for example, ensure that the microorganism has an affinity for a desired target metal and displays desirable properties.
 	Accordingly, it would have been readily obvious for the skilled artisan to modify the method of Tadic et al. such that it includes wherein the microorganism is selected from an environment where the target metal is found in a physiologically relevant amount in order to, for example, ensure that the microorganism has an affinity for a desired target metal and displays desirable properties.
 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tadic et al. (‘949).
 	Tadic et al. do not disclose wherein at least 60% of the barren aqueous solution is removed.
 	It is submitted that it would have been well within the purview of the skilled artisan to remove solution in order to, for example, minimize the amount of chemicals required to desorb the metals from the bacteria.
Allowable Subject Matter
Claims 15-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While claims 1 and 11 are not patentable for the reasons provided above, in the examiner’s opinion, the prior art fails to teach or render obvious the method further including the limitations of claims 15-22.
Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
06/14/22